DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments/Remarks
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 13/31/2020, with respect to the claim rejections over Najjar (US 2016/0301340) and Takeda (US 2018/0111259) have been fully considered and are persuasive. The rejections of claims 1-7, 9-12, and 16-20 presented in the Office Action dated 08/31/2020 have been withdrawn. However, new grounds of rejection for claims 1-7, 9-12, and 16-20 are presented below.

Summary
	This communication is a Second Office Action Non-Final on the merits.
Claims 1 – 7, 9 – 12, and 16 – 20 are pending.
Claims 1 – 7, 9 – 12, and 16 – 20 are rejected.
Claims 10, 12, 17, and 18 are amended.

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claims 1-7, 9-12, and 16-20, “non-contact speed selector switch” (because A – “non-contact speed selector switch” is the placeholder/nonce term, B – “configured to adjust a rotational speed of the motor” designates the function, and C – no additional structure is provided in the claim body, thus “non-contact speed selector switch” is understood as equivalent to “means for adjusting a rotational speed of the motor”). A review of the specification suggests that the corresponding structure is provided in ¶ [0036] and recites, “…As such, the non-contact speed selector switch 260 does not rely or equivalent.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 2013/0269961 A1).

Regarding claim 1, Lim discloses a rotary power tool (See power tool of Fig 1) comprising:
a housing (Fig 1, #12) including a motor housing portion (See Fig 5 illustrating a motor housing portion {#56}) and a handle portion extending therefrom (Fig 1, #18);
an electric motor (See Fig 5, #14) positioned within the motor housing portion (See Fig 5 illustrating a motor housing portion {#56} housing the motor {#14});
a trigger switch (See Fig 1, #16) configured to activate and deactivate the motor (See ¶ [0027]); and
a non-contact speed selector switch positioned in the housing (See Fig 5, #29. See further ¶ [0035], specifically the last sentence that states, "In other embodiments, the speed selector switch may be coupled to another type of potentiometer or variable resistor, to another type of sensor such as one or more Hall effect sensors, or to another type of switch, such as a multi-pole switch, to sense position of the speed selector switch." Emphasis added. Based on this passage in combination with the disclosure of ¶ [0035], the switch {#29} comprises the same structure and performs the same function as a "non-contact speed selector switch"), the non-contact speed selector switch configured to adjust a rotational speed of the motor (See ¶ [0035]), wherein the non-contact speed selector switch is separate from the trigger switch (See the trigger switch {Fig 1, #16} and speed selector switch {Fig 1, #29}).

Regarding claim 9, Lim discloses the rotary power tool of claim 1, wherein the non-contact speed selector switch is positioned in the motor housing portion (See Fig 5 illustrating the switch {#29} is positioned within the motor housing).

Regarding claim 10, Lim discloses the rotary power tool of claim 1, further comprising a multi-stage planetary transmission coupled to the motor, and wherein the non-contact speed selector switch is configured to indicate to an electronic controller a speed setting of the transmission (See at least Fig 5, #100 illustrating a multi-planetary transmission. See further ¶ [0034]-[0035] describing that the switch indicates a speed setting of the transmission).

Regarding claim 11, Lim discloses the rotary power tool of claim 10, wherein the non-contact speed selector switch includes an adjustable mechanical switch portion for adjusting the transmission (See at least Fig 5, #29 for a mechanical switch portion graspable by a user. See at least Fig 5, #100 illustrating a multi-planetary transmission. See further ¶ [0034]-[0035] describing that the switch indicates a speed setting of the transmission).

Regarding claim 12, Lim discloses the rotary power tool of claim 10, further comprising an electronic clutch (See Fig 1B, #40 illustrating an electronic clutch), wherein the non-contact speed selector switch is configured to indicate to the electronic controller a current draw limit of the electronic clutch based on the speed setting (See at least ¶ [0035] - [0036] describing the use of the non-contact speed selector switch to determine a speed setting for the electronic clutch. See further Fig 1b, #44 for a "current sensing circuit" along with ¶ [0028] describing the setting of a current limit using the non-contact speed selector switch).

Regarding claim 16, Lim discloses a rotary power tool (See power tool of Fig 1) comprising: 
(Fig 1, #12) including a motor housing portion (See Fig 5 illustrating a motor housing portion {#56}) and a handle portion extending therefrom (Fig 1, #18); 
an electric motor (See Fig 5, #14) positioned within the motor housing portion (See Fig 5 illustrating a motor housing portion {#56} housing the motor {#14}); 
a trigger switch (See Fig 1, #16) configured to activate and deactivate the motor (See ¶ [0027]); and 
a non-contact speed selector switch (See Fig 5, #29. See further ¶ [0035], specifically the last sentence that states, "In other embodiments, the speed selector switch may be coupled to another type of potentiometer or variable resistor, to another type of sensor such as one or more Hall effect sensors, or to another type of switch, such as a multi-pole switch, to sense position of the speed selector switch." Emphasis added. Based on this passage in combination with the disclosure of ¶ [0035], the switch {#29} comprises the same structure and performs the same function as a "non-contact speed selector switch") positioned in the motor housing portion (See Fig 5 illustrating the switch {#29} is positioned within the motor housing), the non- contact speed selector switch configured to adjust a rotational speed of the motor (See ¶ [0035]).

Regarding claim 17, Lim discloses the rotary power tool of claim 16, further comprising a multi-stage planetary transmission coupled to the motor (See at least Fig 5, #100 illustrating a multi-planetary transmission), wherein the non-contact speed selector switch includes an adjustable mechanical switch portion for adjusting the transmission (See at least Fig 5, #29 for a mechanical switch portion graspable by a user. See at least Fig 5, #100 illustrating a multi-planetary transmission. See further ¶ [0034]-[0035] describing that the switch indicates a speed setting of the transmission), and wherein the non-contact speed selector switch is configured to indicate to an electronic controller a speed setting of the transmission (See further ¶ [0034]-[0035] describing that the switch indicates a speed setting of the transmission).

Regarding claim 18, Lim discloses the rotary power tool of claim 17, further comprising an electronic clutch (See Fig 1B, #40 illustrating an electronic clutch), wherein the non-contact speed selector switch is configured to indicate to the electronic controller a current draw limit of the electronic clutch based on the speed setting (See at least ¶ [0035] - [0036] describing the use of the non-contact speed selector switch to determine a speed setting for the electronic clutch. See further Fig 1b, #44 for a "current sensing circuit" along with ¶ [0028] describing the setting of a current limit using the non-contact speed selector switch).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Philipp (US 5,136,220).

Regarding claim 2, Lim teaches all of the elements described above. Lim further teaches the rotary power tool of claim 1, wherein the non-contact speed selector switch includes a Hall-effect sensor (See Fig 5, #29. See further ¶ [0035], specifically the last sentence that states, "In other embodiments, the speed selector switch may be coupled to another type of potentiometer or variable resistor, to another type of sensor such as one or more Hall effect sensors, or to another type of switch, such as a multi-pole switch, to sense position of the speed selector switch." Emphasis added.).
	Lim does not specifically teach a magnet adjustably positioned proximate the Hall-effect sensor, and wherein the rotational speed is adjusted based on a position of the magnet relative to the Hall-effect sensor.
	Philipp teaches a magnet adjustably positioned proximate the Hall-effect sensor (See Fig 4, illustrating a magnet in cooperation with a hall sensor {#26} to control the speed of a motor {#15}), and wherein the rotational speed is adjusted based on a position of the magnet relative to the Hall-effect sensor (See Fig 4, and col 2, line 62 - col 3, line 9 describing the position of the magnet relative to the hall effect sensor controlling the motor speed).


Regarding claim 3, Lim and Philipp teach all of the elements described above. Lim further teaches the rotary power tool of claim 2, wherein the non-contact speed selector switch includes an adjustable mechanical switch portion graspable by a user (See at least Fig 5, #29 for a mechanical switch portion graspable by a user).
	Lim does not specifically teach the magnet positioned on the mechanical switch portion.
	Philipp teaches the magnet positioned on the mechanical switch portion (See Fig 4 illustrating the magnet attached to mechanical switch portion. See further col 2, line 62 – col 3, line 9).
	Lim teaches the use of a hall effect sensor in lieu of a potentiometer (Fig 5, #86) to communicate with the mechanical switch (Fig 5, #29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 

Regarding claim 4, Lim and Philipp teach all of the elements described above. Lim further teaches the rotary power tool of claim 3, wherein the mechanical switch portion includes a shuttle body movable to a plurality of discrete positions (See Fig 5, #29 for the mechanical switch having a shuttle body. See ¶ [0034] that describes the switch movable to a plurality of discrete positions), the shuttle body including a surface spaced from and in facing relationship with the Hall-effect sensor (See Fig 5 illustrating the switch portion {#29} has a surface spaced apart from and in facing relationship with a potentiometer {#86}. See further ¶ [0035] that describes that the potentiometer may instead be a hall effect sensor).
	Lim does not specifically teach wherein the magnet is positioned on the surface.
	Philipp teaches wherein the magnet is positioned on the surface (See Fig 4 illustrating that the magnet is positioned on the trigger switch. It was demonstrated above that the switch of Lim would have the magnet positioned thereon as described above, and therefore the shuttle body has the magnet positioned on the surface, and is spaced apart from the hall-effect sensor).


Regarding claim 5, Lim and Philipp teach all of the elements described above. Lim further teaches the rotary power tool of claim 4, wherein the mechanical switch portion is held in one of the discrete positions by a biasing member (See at least ¶ [0034] that describes, "...The speed selector switch 29 is coupled to the shift ring 82 by spring biased pins so that axial movement of the speed selector switch 29 causes the axial movement of the shift ring 82." That same passage further describes that discrete positions are attained. Therefore, the speed selector switch is held in discrete positions via biasing members).

Regarding claim 6, Lim and Philipp teach all of the elements described above. However, Lim does not specifically teach the rotary power tool of claim 2, further comprising a circuit 
	Philipp teaches the rotary power tool of claim 2, further comprising a circuit board positioned within the housing and in facing relationship with the magnet (See Fig 4 illustrating that the magnet is positioned on the trigger switch. It was demonstrated above that the switch of Lim would have the magnet positioned thereon as described above, and therefore the shuttle body has the magnet positioned on the surface, and is spaced apart from the hall-effect sensor), wherein the Hall-effect sensor is positioned on the circuit board (See col 6, line 63 - col 7, line 8 describing that the hall-effect sensor is connected to the control via Fig 1, #13. Therefore, it is considered that the hall-effect sensor is positioned on the circuit board).
Lim teaches the use of a hall effect sensor in lieu of a potentiometer (Fig 5, #86) to communicate with the mechanical switch (Fig 5, #29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Philipp to include a magnet positioned on the mechanical switch (the non-contact speed selector switch of Lim, Fig 5, #29) with the motivation that the use of a magnet on the switch would allow for the hall sensor to output data to the controller based on the sensed position of said switch, as described by Philipp in col 2, line 62 – col 3, line 9. Further, one of ordinary skill would recognize that a magnet is an inherent structure necessary for a Hall sensor to determine the position of a mechanical switch element, and output said signals to the controller, in a manner as described by Lim in ¶ [0034] – [0036] (see MPEP 2163.07(a).

Regarding claim 7, Lim and Philipp teach all of the elements described above. However, Lim does not specifically teach the rotary power tool of claim 1, wherein the non-contact speed selector switch is configured to output a variable voltage signal to a controller indicating the rotational speed at which to operate the motor.
	Philipp teaches the rotary power tool of claim 1, wherein the non-contact speed selector switch is configured to output a variable voltage signal to a controller indicating the rotational speed at which to operate the motor (See col 2, line 62 - col 3, line 9 describing that the hall sensor of the non-contact speed selector switch outputs a variable voltage signal to a controller "related to the desired motor speed").
Lim teaches the use of a hall effect sensor in lieu of a potentiometer (Fig 5, #86) to communicate with the mechanical switch (Fig 5, #29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Philipp to include a magnet positioned on the mechanical switch (the non-contact speed selector switch of Lim, Fig 5, #29) with the motivation that the use of a magnet on the switch would allow for the hall sensor to output data to the controller based on the sensed position of said switch, as described by Philipp in col 2, line 62 – col 3, line 9. Further, one of ordinary skill would recognize that a magnet is an inherent structure necessary for a Hall sensor to determine the position of a mechanical switch element, and output said signals to the controller, in a manner as described by Lim in ¶ [0034] – [0036] (see MPEP 2163.07(a).

Regarding claim 19, Lim and Philipp teach all of the elements described above. Lim further teaches the rotary power tool of claim 17, wherein the non-contact speed selector switch (See Fig 5, #29. See further ¶ [0035], specifically the last sentence that states, "In other embodiments, the speed selector switch may be coupled to another type of potentiometer or variable resistor, to another type of sensor such as one or more Hall effect sensors, or to another type of switch, such as a multi-pole switch, to sense position of the speed selector switch." Emphasis added.).
	Lim does not specifically teach and a magnet, and wherein the magnet is positioned on the mechanical switch portion.
	Philipp teaches a magnet (See Fig 4, illustrating a magnet in cooperation with a hall sensor {#26} to control the speed of a motor {#15}), and wherein the magnet is positioned on the mechanical switch portion (See Fig 4, and col 2, line 62 - col 3, line 9 describing the position of the magnet relative to the hall effect sensor controlling the motor speed).
Lim teaches the use of a hall effect sensor in lieu of a potentiometer (Fig 5, #86) to communicate with the mechanical switch (Fig 5, #29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Philipp to include a magnet positioned on the mechanical switch (the non-contact speed selector switch of Lim, Fig 5, #29) with the motivation that the use of a magnet on the switch would allow for the hall sensor to output data to the controller based on the sensed position of said switch, as described by Philipp in col 2, line 62 – col 3, line 9. Further, one of ordinary skill would recognize that a magnet is an inherent structure necessary for a Hall sensor to determine the position of a mechanical switch element, and output said signals to the controller, in a manner as described by Lim in ¶ [0034] – [0036] (see MPEP 2163.07(a).

Regarding claim 20, Lim and Philipp teach all of the elements described above. However, Lim does not specifically teach the rotary power tool of claim 19, further comprising a circuit board positioned within the motor housing portion and spaced from the magnet, wherein the Hall-effect sensor is positioned on the circuit board.
	Philipp teaches the rotary power tool of claim 19, further comprising a circuit board positioned within the motor housing portion and spaced from the magnet (See Fig 4 illustrating that the magnet is positioned on the trigger switch. It was demonstrated above that the switch of Lim would have the magnet positioned thereon as described above, and therefore the shuttle body has the magnet positioned on the surface, and is spaced apart from the hall-effect sensor), wherein the Hall-effect sensor is positioned on the circuit board (See col 6, line 63 - col 7, line 8 describing that the hall-effect sensor is connected to the control via Fig 1, #13. Therefore, it is considered that the hall-effect sensor is positioned on the circuit board).
Lim teaches the use of a hall effect sensor in lieu of a potentiometer (Fig 5, #86) to communicate with the mechanical switch (Fig 5, #29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Philipp to include a magnet positioned on the mechanical switch (the non-contact speed selector switch of Lim, Fig 5, #29) with the motivation that the use of a magnet on the switch would allow for the hall sensor to output data to the controller based on the sensed position of said switch, as described by Philipp in col 2, line 62 – col 3, line 9. Further, one of ordinary skill would recognize that a magnet is an inherent structure necessary for a Hall sensor to determine the position of a mechanical switch element, and output said 

EXAMINER’S NOTE: Alternatively, a secondary rejection of independent claims 1 and 16 are presented below over Martin in view of Philipp. The above rejections could also be used in combination with Martin to render obvious the claims as currently claimed. However, the alternative rejections provided below are not an indication that Lim does not teach the elements described above, and are only presented for a full clarity of the record.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (WO 2017/021144) in view of Philipp.

Regarding claim 1, Martin teaches a rotary power tool (Fig 1, #300) comprising:
a housing (See housing of Figs 1 & 2) including a motor housing portion (Fig 1, #336) and a handle portion extending therefrom (Fig 1, #315);
an electric motor positioned within the motor housing portion (Fig 1, #335);
a trigger switch configured to activate and deactivate the motor (Fig 1, #310. See further ¶ [0027]); and
a switch positioned in the housing, the switch configured to adjust a rotational speed of the motor, wherein the switch is separate from the trigger switch (See Figs 1 & 2, #325 for an "adjusting element" and #350 for an "electrical switch." See further ¶ [0029] that describes the electrical switch "...for setting a speed at which the electric motor 335 drives the drive shaft 337 in rotation, the switch 350 being adjustable via a first adjusting element 325 arranged on the housing 305." See further col 2, line 62 – col 3, line 9).
	Martin does not specifically teach a non-contact speed selector switch positioned in the housing, the non-contact speed selector switch configured to adjust a rotational speed of the motor.
	Philipp teaches a non-contact speed selector switch positioned in the housing (See Fig 4, illustrating a magnet in cooperation with a hall sensor {#26} to control the speed of a motor {#15}), the non-contact speed selector switch configured to adjust a rotational speed of the motor (See tool of Fig 3. Said tool includes a device to selectively vary the output speed of the tools motor using an operated trigger “switch.” The position of the trigger will move a magnet coupled to the trigger, and movement of said magnet will output a variable voltage signal to a controller to change the operating speed of the motor).
	Martin teaches a mechanical switch for adjusting the speed setting of an electrical motor (see Martin ¶ [0029] – [0030]), while Philipp teaches the use of a magnet on a mechanical switch in facing relationship with a Hall effect sensor for adjusting the speed setting of an electrical motor (see Philipp col 2, line 62 – col 3, line 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin to replace the mechanical switch with a Hall effect sensor in combination with a magnet with Philipp since it would only require a simple substitution that would have yielded predictable results without substantially changing the tool as taught by Martin.

Regarding claim 16, Martin teaches a rotary power tool (Fig 1, #300) comprising: 
(See housing of Figs 1 & 2) including a motor housing portion (Fig 1, #336) and a handle portion extending therefrom (Fig 1, #315); 
an electric motor (Fig 1, #335) positioned within the motor housing portion (Fig 1, #336); 
a trigger switch configured to activate and deactivate the motor (Fig 1, #310. See further ¶ [0027]); and 
a switch (See Figs 1 & 2, #325 for an "adjusting element" and #350 for an "electrical switch.") positioned in the motor housing portion (See Figs 1 and 2), the switch configured to adjust a rotational speed of the motor (See further ¶ [0029] that describes the electrical switch "...for setting a speed at which the electric motor 335 drives the drive shaft 337 in rotation, the switch 350 being adjustable via a first adjusting element 325 arranged on the housing 305.").
	Martin does not specifically teach a non-contact speed selector switch positioned in the housing, the non-contact speed selector switch configured to adjust a rotational speed of the motor.
	Philipp teaches a non-contact speed selector switch positioned in the housing (See Fig 4, illustrating a magnet in cooperation with a hall sensor {#26} to control the speed of a motor {#15}), the non-contact speed selector switch configured to adjust a rotational speed of the motor (See tool of Fig 3. Said tool includes a device to selectively vary the output speed of the tools motor using an operated trigger “switch.” The position of the trigger will move a magnet coupled to the trigger, and movement of said magnet will output a variable voltage signal to a controller to change the operating speed of the motor).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731